IN THE SUPREME COURT OF THE STATE OF NEVADA


                                 RAHIM MUHAMMAD,                                          No 81367
                                 Appellant,
                                 vs.                                                         FILE
                                 ISIDRO BACA, WARDEN; AND THE
                                 STATE OF NEVADA,                                            DEC 1 1 2021
                                 Res s ondents.                                             ELIZABE A. BROWN
                                                                                          CLERK OF jPREPECOURT

                                                                                              DEPU CLERK
                                                         ORDER OF AFFIRMANCE
                                             This is an appeal from a district court order denying a
                                 postconviction petition for a writ of habeas corpus. Second Judicial District
                                 Court, Washoe County; Kathleen M. Drakulich, Judge. Appellant Rahim
                                 Muhammad argues that the district court erred in denying his petition as
                                 procedurally barred.
                                             Muhammad was convicted pursuant to a guilty plea. In his
                                 petition for postconviction habeas relief, Muhammad alleged that counsel
                                 provided ineffective assistance during the sentencing hearing. Muhammad
                                 specifically argued that counsel should have provided letters of community
                                 support and evidence showing his college attendance and public service.
                                 The district court concluded that the petition was barred under NRS
                                 34.810(1)(a) because Muhammad pleaded guilty and the petition was "not
                                 based upon an allegation that the plea was involuntarily or unknowingly
                                 entered or that the plea was entered without effective assistance of counsel."
                                 In rejecting Muhammad's petition, the district court did not have the benefit
                                 of this court's recent decision in Gonzales v. State, 137 Nev., Adv. Op. 40,
                                 492 P.3d 556, 562 (2021). In Gonzales, we clarified that a petitioner who
                                 pleaded guilty may allege that he or she received ineffective assistance of
                                 counsel at sentencing because that claim could not have been raised before
                                 entering the plea and barring such a claim would "violate the spirit of our
SUPREME COURT
      OF
    NEVADA

(lb 1447A

     4%. • -",:w.-154:a04.;;—z
                habeas statute and the public policy of this state." Id. at 562. Accordingly,
                the district court erred in concluding that NRS 34.810(1)(a) barred
                Muhammad's petition.
                            Nevertheless, the district court found that the specific pieces of
                evidence that Muhammad asserted had not been presented conveyed the
                same information as the sentencing statement and exhibits that counsel
                had presented to the sentencing court. Substantial evidence supports this
                finding, which is not clearly wrong. See Lader v. Warden, 121 Nev. 682,
                686, 120 P.3d 1164, 1166 (2005) (deferring to the district court's factual
                findings that are supported by substantial evidence and not clearly wrong,
                but reviewing its application of the law to those facts de novo). In each of
                Muhammad's claims, he alleges that the omission of the additional evidence
                prejudiced him. As that mitigation evidence was cumulative, however,
                Muhammad has not shown that its presentation would have led to a
                reasonable probability of a different outcome and thus has not shown
                prejudice. Strickland v. Wa.shington, 466 U.S. 668, 687-88, 696-97 (1984)
                (stating showings required for ineffective assistance of counsel and for its
                prejudice component and providing that the claim fails if both components
                are not shown); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505
                (1984) (adopting the test in Strickland).     Therefore, the district court
                reached the correct outcome in denying Muhammad's petition without an
                evidentiary hearing. See Nika v. State, 124 Nev. 1272, 1300-01, 198 P.3d
                839, 858 (2008) (providing that an evidentiary hearing is not warranted
                where a postconviction habeas petition's factual allegations are "belied or
                repelled by the record"); Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 340
                (1970) ("If a judgment or order of a trial court reaches the right result,



SUPREME COURT
          OF
       NevaDA
                                                     2
101   19.17A
                      although it is based on an incorrect ground, the judgment or order will be
                      affirmed on appeal.").1
                                        Having concluded that relief is not warranted, we
                                        ORDER the judgment of the district court AFFIRMED.2



                                                                              C.J.
                                                          Hardesty



                      Herndon


                      cc:   Hon. Kathleen M. Drakulich, District Judge
                            Karla K. Butko
                            Attorney General/Carson City
                            Washoe County District Attorney
                            Washoe District Court Clerk




                            'Insofar as Muhammad argues that counsel should have sought to
                      correct the PSI report to reflect that the gun used was a toy gun and should
                      have challenged systemic racial bias in the judicial system, and that
                      appellate counsel was ineffective for advising him to dismiss his direct
                      appeal, these claims were not raised in the pro se or supplemental habeas
                      petitions filed below. We decline to address them for the first time on
                      appeal. See Davis v. State, 107 Nev. 600, 606, 817 P.2d 1169, 1173 (1991),
                      overruled on other grounds by Means v. State, 120 Nev. 1001, 1012-13, 103
                      P.3d 25, 33 (2004).
                            2The Honorable Mark Gibbons, Senior Justice, participated in the
                      decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                                     3
103 1947A    46151.
                      •         Pitt,       r.7..,"*=i-
                                                                                     "17114719C1r7L"